Citation Nr: 0312630	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-dramatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating, effective from June 14, 1989.  
Subsequently, the veteran perfected an appeal as to the 
assigned disability rating.

In April 1999, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board remanded the case for additional development in 
March 1998, August 1999 and in March 2000.  After completion 
of development, the case was returned to the Board for 
additional appellate consideration.  In an April 2001 
decision, the Board denied the veteran's claim for an initial 
rating in excess of 10 percent for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2002 Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion), 
the parties asked that the matter be remanded to the Board so 
as to provide adequate reasons or bases for the Board's 
determination that an evaluation in excess of 10 percent for 
PTSD was not warranted.  By Order entered in February 2002, 
the Court granted this motion, vacated the April 2001 BVA 
decision, and remanded the case to the Board for 
readjudication and disposition consistent with the Joint 
Motion.

The Board notes that the veteran's December 1995 
correspondence may be construed as a claim for entitlement to 
a total rating based upon individual unemployability and 
that, in August 1999, he requested entitlement to increased 
ratings for kidney and urinary tract disorders.  These 
matters are referred to the RO for appropriate action.

REMAND

During the pendency of the appeal, the President signed into 
law the VCAA.  The VCAA became effective on November 9, 2000.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on the VA in developing claims.  A remand in this 
case is required to comply with the Joint Motion, which was 
granted by the Court's order, and the notice and duty to 
assist provisions contained in the VCAA.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue addressed in this 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).   For the reasons described 
below, the case is remanded to the RO for additional 
development. 

The veteran submitted his original service-connection claim 
for PTSD in June 1989.  Since the present appeal arises from 
an initial rating decision, which established service 
connection and assigned the initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, during the pendency 
of this appeal, the criteria for diagnosing and evaluating 
psychiatric disorders, to include PTSD, were changed 
effective November 7, 1996.  See 61 Fed. Reg. 52,695, 52,695-
52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 
(2002)) ("current" regulations).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the veteran applies.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Therefore, in compliance with the Joint 
Motion, VA must analyze the veteran's claim under both sets 
of criteria to determine if one is more favorable to the 
veteran and give the reasons and bases for the assigned 
rating and whether staged ratings are warranted.  

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  Under the provisions of 38 C.F.R. 
§ 19.9 (2002), the Board obtained VA medical records dated 
from March 1999 through October 2002, which have yet to be 
considered by the RO.  In October 2002, the Board asked the 
veteran to identify health care providers who might have 
treated him since June 1989.  He did not respond.  The Board 
believes that the RO should make another attempt to have the 
veteran identify health care providers, who may have treated 
him for PTSD, and furnish signed authorizations so VA could 
obtain private treatment records.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board also observes that a review of the medical records 
shows that the veteran's Global Assessment of Functioning 
(GAF) scores have ranged from a low of 48 to a high of 75 
during the period under consideration.  The Court has held 
that GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In light of the fact that VA 
must consider staged ratings and the fluctuations in the 
veteran's GAF scores, the RO must schedule another 
examination to comply with the duty to assist provisions of 
the VCAA.  In particular, the VA psychiatrist should review 
the conflicting assessments and provide an opinion of the 
veteran's PTSD disability over time since June 1989 and, if 
possible, to try and reconcile the various assessments in the 
record.

Finally, the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
with regard to the increased rating claim.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time without compliance 
with the notice and duty to assist provisions of the VCAA or 
RO consideration of the recently acquired VA treatment 
records.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, for these reasons, a remand is required.

In compliance with the Court's order and the VCAA, the Board 
finds that the case must be REMANDED to the RO for further 
development:

1.  The RO should ask the veteran to 
identify all non-VA health care providers 
that have treated him for a psychiatric 
disorder from June 1989 to the present 
and to sign authorizations for release of 
records.  The RO should obtain records 
from each health care provider he 
identifies, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.
 
2.  After completion of 1, the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
examination, if possible, by a psychiatrist who has 
not already examined the veteran, to ascertain the 
severity of his service-connected PTSD.  Send the 
claims file to the examiner for review, and the 
examiner should so indicate in the report that the 
claims file was reviewed.  All indicated studies, 
tests and evaluations deemed necessary should be 
performed.  The psychiatric examiner should 
particularly review, and comment on any 
psychological testing, evaluations and medical 
opinions already in the claims file.  After 
examining the veteran, the examiner should provide 
an opinion of the veteran's current condition and 
his condition over time since June 1989 and, if 
possible, try and reconcile the various assessments 
in the record.  The examiner is asked to assign a 
GAF score consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and explain what the 
assigned score represents. The examiner should also 
discuss whether staged ratings are warranted for 
the veteran's PTSD.  Such report must include a 
complete rationale for all opinions expressed.

3.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
issue of a higher initial rating for 
PTSD, to include whether staged ratings 
should be assigned.  If the determination 
remains adverse, the veteran and his 
attorney should be furnished a 
supplemental statement of the case, which 
discusses both the former and current 
rating criteria, and afforded an 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to comply with the Court's order, to 
further develop the appellant's claim and to ensure due 
process.  No action by the appellant is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



